Citation Nr: 0833184	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The veteran testified at a Travel Board hearing in April 
2006.  A transcript of the hearing is of record.  In July 
2008, the Board informed the veteran that the Veterans Law 
Judge who conducted the April 2006 hearing was no longer 
employed by the Board, and indicated that he was entitled to 
another hearing.  He did not respond within the 30-day 
timeframe described in the letter.  Accordingly, the Board 
will proceed with the consideration of the issues on appeal 
on the basis of the current record.

The Board notes that the veteran's February 2005 substantive 
appeal included a claim for service connection for a back 
disorder.  However, in a March 2008 rating decision, the RO 
granted this claim in full.  Thus, this issue is not 
currently before the Board on appeal.

This case was remanded by the Board in March 2007 and August 
2007 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed; 
the veteran's currently-diagnosed prostate disorder is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

2.  A chronic prostate disorder was not manifest during 
service; prostate manifestations were not identified for many 
years after service; the veteran's current prostate disorder 
is unrelated to service or to any service-connected 
disability.

3.  A chronic respiratory disorder was not shown in service 
or for many years thereafter.  No definitive diagnosis of 
asbestosis is shown.  A chronic respiratory disorder is not 
related to service or associated with claimed in-service 
asbestos exposure.


CONCLUSIONS OF LAW

1.  A prostate disorder, claimed as secondary to herbicide 
exposure, was not incurred or aggravated during active duty 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  A chronic respiratory disorder, claimed as asbestosis, 
was not incurred or aggravated as a result of active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Prostate Disorder

In addition to the above laws and regulations, diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in Vietnam during the Vietnam 
era will be considered to have been incurred in service.  38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include prostate cancer.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 
1116(b)(1) (permitting the Secretary to determine by 
regulation diseases subject to the presumption in addition to 
those listed at 38 U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, the veteran is diagnosed as having benign prostatic 
hypertrophy, also known as benign enlargement of the 
prostate.  At his April 2006 Travel Board hearing, he 
testified as to his belief that the onset of his prostate 
disorder was due to exposure to Agent Orange in Vietnam.  
However, in a January 2001 treatment note, his private 
physician opined that his neurogenic bladder, as it was 
diagnosed at the time, was caused by his back disorder.  

The Board recognizes that the veteran served in Vietnam, 
therefore, exposure to Agent Orange is presumed.  Even 
presuming that he was exposed to Agent Orange during military 
service, the Board finds no clinical evidence which suggests 
that his prostate disorder is due to Agent Orange exposure.  
38 C.F.R. § 3.309 (2007).  Significantly, unlike prostate 
cancer, benign prostatic hypertrophy is not on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, service connection on the basis of Agent Orange 
exposure must necessarily be denied. 

In addition, the claim must be denied on direct and secondary 
bases.  First, service treatment records fail to reveal any 
chronic prostate disorder.  Significantly, his February 1970 
Report of Medical Examination at separation indicated that 
his genitourinary system was within normal limits.  
Similarly, on his February 1970 Report of Medical History at 
separation, he indicated that he never suffered from 
intestinal trouble, gall bladder trouble, or painful 
urination.  Therefore, there is no evidence of a chronic 
prostate disorder in service.

Next, it was not until 2001, over 30 years after discharge, 
that treatment records indicated "suprapubic discomfort," 
with a diagnosis of neurogenic bladder and, later, benign 
prostatic hypertrophy.  

While the veteran maintains that his prostate disorder is 
related to active duty, the Board places greater probative 
value on the absence of complaints or treatment for prostate 
symptomatology for many years after discharge.  This multi-
year gap, in the absence of confirmatory evidence showing 
continuity of such symptoms, does not support a theory that 
the veteran has experienced this disorder since active duty. 

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Thus, service connection may not be established 
on the basis of chronicity or continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued prostate problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a prostate disorder for more than 30 
years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than 30 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

In addition, the record is negative for any competent 
evidence or opinion that establishes a nexus between a 
prostate disorder and his period of active duty service, to 
include exposure to Agent Orange, or any service-connected 
disability.  To the contrary, the veteran was afforded a VA 
genitourinary examination in February 2008, in which the 
examiner opined that it was unlikely that there was any 
relationship between the veteran's benign prostatic 
hypertrophy and his service-connected degenerative lumbar 
disease, as suggested in the January 2001 private physician 
note.  Absent evidence linking the prostate disorder to 
service or to a service-connected disability, the claim for 
service connection must fail.  Therefore, the appeal is 
denied.

Respiratory Disorder, Claimed as Asbestosis

The veteran also seeks service connection for a respiratory 
disorder, claimed as asbestosis.  At his April 2006 Travel 
Board hearing, he testified as to his belief that he was 
exposed to asbestos while stationed at Fort Riley, Kansas, in 
the summer of 1968.  Specifically, he believes that he 
inhaled asbestos fibers when the tiles in his barracks were 
replaced.  

VA has issued a circular on asbestos-related diseases.  See 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular).  The DVB Circular provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, para. 7.21.  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, Part VI, para. 7.21(a)(1).  These 
provisions are not substantive, but must be considered by the 
Board in adjudicating asbestos-related claims.  See 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

Service medical records show no complaints of, treatment for, 
or diagnosis of a chronic respiratory disorder.  
Significantly, his February 1970 Report of Medical 
Examination at separation indicated that his lungs and chest 
were within normal limits.  Similarly, he indicated on his 
February 1970 Report of Medical History at separation that he 
never suffered from asthma, shortness or breath, pain or 
pressure in chest, or chronic cough.  

Post-service medical records dated in July 2001 reveal a 
"possibility of right mid-zone cancer along with 
asbestosis."  In the same report, the veteran indicated that 
he had a long-standing history of asbestos exposure at two 
post-service civilian occupations in the lighting industry.  
Computed tomography (CT) of the abdomen and chest in July 
2001 revealed findings suggestive of mild chronic 
interstitial lung disease.  

Nonetheless, the Board finds this evidence of little 
probative value.  Significantly, the physician's statement of 
a "possibility" of cancer with asbestosis is, by 
definition, speculative and insufficient to establish a 
medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  

At his April 2006 Travel Board hearing, the veteran testified 
that while VA X-rays revealed asbestos particles in his 
lungs, he was never formally diagnosed with asbestosis or 
lung cancer.  Similarly, he was afforded a VA examination in 
February 2008 in which the examiner noted the existence of 
some minimal chronic interstitial changes in the left lung 
base, but no diagnostic findings of asbestosis such as 
pleural or diaphragmatic calcified plaques.  Thus, the 
examiner concluded that the available evidence did not 
substantiate an asbestosis diagnosis.  As such, he could not 
relate his asbestosis to service without resorting to mere 
speculation.  

Service connection may only be granted for current 
disability; when a disability is not shown, there may be no 
grant of service connection.  See 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In essence, evidence of some minimal 
chronic interstitial changes as laboratory findings alone are 
not productive of disability.  The veteran has undergone 
several X-rays and CTs of his abdomen and chest, but no 
definitive diagnosis has been offered.  

Furthermore, as noted by the Court, "this definition comports 
with the everyday understanding of disability, which is 
defined as an 'inability to pursue an occupation because of 
physical or mental impairment'."  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  In this case, there are abnormal 
findings, but no competent evidence has suggested the 
presence of a disability as defined in Hunt.  Absent a 
showing of disability, the appeal must be denied as a matter 
of law.  

In addition, even if there were a definitive diagnosis of 
asbestosis, there is no medical evidence that would 
etiologically link his claim of asbestosis with claimed 
asbestos exposure during military service or otherwise show a 
relationship, except for the veteran's own statements.  He 
has only offered his lay statements concerning a 
relationship.  As indicated above, he has also offered lay 
statements indicating that he had significant asbestos 
exposure during his post-service civilian career in the 
lighting industry.  

The mere contentions of the veteran, no matter how well-
meaning, without supporting competent evidence that would 
etiologically relate his current claim with active duty 
service cannot support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
appeal is denied.

With respect to both claims, in rendering a decisions on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board has weighed the veteran's statements against the VA 
examination and attaches greater probative weight to the 
clinical findings and medical opinion of skilled, unbiased 
professionals than to the veteran's statements.  As such, his 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2003 and June 2003 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the veteran submitted additional 
medical records as well as several written statements, and he 
was provided an opportunity to set forth his contentions 
during the hearing before a Veterans Law Judge in April 2006.  
Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in October 2004 and February 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a prostate disorder, claimed as 
secondary to herbicide exposure, is denied.

Service connection for a respiratory disorder, claimed as 
asbestosis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


